     Case 3:21-cv-00331-RCJ-CLB Document 4 Filed 09/07/21 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                ***

9     DEON D. SMALLEY,                                    Case No. 3:21-cv-00331-RCJ-CLB

10                                      Petitioner,                     ORDER
             v.
11
      WILLIAM GITTERE, et al.,
12
                                    Respondents.
13

14          Deon D. Smalley has submitted a pro se petition for writ of habeas corpus,

15   pursuant to 28 U.S.C. § 2254 (ECF No. 1-1). He has not, however, either paid the

16   $5.00 filing fee or submitted a completed application to proceed in forma pauperis with

17   the required inmate account statements for the past sixth months and financial

18   certificate. 28 U.S.C. § 1915(a)(2); Local Rule LSR1-2.

19          This action therefore is subject to dismissal without prejudice as improperly

20   commenced. However, it is unclear from the papers presented whether a dismissal

21   without prejudice will materially affect a later analysis of any timeliness issue with

22   respect to a new action.

23

24

25

26

27

28
                                                      1
     Case 3:21-cv-00331-RCJ-CLB Document 4 Filed 09/07/21 Page 2 of 2



1
             IT IS THEREFORE ORDERED that within 30 days of the date of this order
2
     petitioner must submit either the $5.00 filing fee or a fully completed application to
3
     proceed in forma pauperis.
4
             IT IS FURTHER ORDERED that failure to do so may result in the dismissal of
5
     this action without prejudice.
6
             IT IS FURTHER ORDERED that the Clerk retain the petition but not file it at this
7
     time.
8
             DATED: 7 day of September 2021.
9

10
                                                      ROBERT C. JONES
11                                                    UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
